Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
At line 3 of claim 3, “the passage” has been replaced with -- passage --.
At line 4 of claim 3, “the opposite” has been replaced with -- an opposite --.
At line 6 of claim 3, “the slot width” has been replaced with -- a slot width--.
At line 5 of claim 4, “the passage” has been replaced with -- passage --.
At line 2 of claim 6, “the sliding” has been replaced with -- a sliding --.
At line 2 of claim 6, “the direction” has been replaced with -- a direction --.
At line 7 of claim 7, “the direction” has been replaced with -- a direction --.
At line 14 of claim 7, “the outer” has been replaced with -- an outer --.
At line 15 of claim 7, “the inner” has been replaced with -- an inner --.
At line 7 of claim 8, “the direction” has been replaced with -- a direction --.
At line 7 of claim 9, “the direction” has been replaced with -- a direction --.
At line 15 of claim 9, “the respective” has been replaced with -- a respective --.
At line 7 of claim 10, “the direction” has been replaced with -- a direction --.
At line 15 of claim 10, “a holding” has been replaced with -- a second holding --.

At line 3 of claim 11, “the holding” has been replaced with -- the second holding --.
At line 7 of claim 12, “the direction” has been replaced with -- a direction --.
At line 10 of claim 12, “the passage” has been replaced with -- passage --.
At line 11 of claim 12, “the opposite” has been replaced with -- an opposite --.
At line 13 of claim 12, “the slot width” has been replaced with -- a slot width --.
At line 16 of claim 12, “that side” has been replaced with -- a side --.
At line 21 of claim 12, “that portion” has been replaced with -- a portion --.
At line 4 of claim 13, “that edge” has been replaced with -- the edge --.
At line 2 of claim 14, “the holding” has been replaced with -- the second holding --.
At line 4 of claim 14, “the opposite groove wall and the groove” has been replaced with -- an opposite groove wall and a groove --.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616